Case: 13-14883     Date Filed: 01/22/2015      Page: 1 of 4


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-14883
                           ________________________

                        D.C. Docket No. 0:11-cv-61607-JIC

DONALD SPADARO,
as Limited Guardian for Anthony Caravella,

                                                                   Plaintiff-Appellant,

                                        versus

CITY OF MIRAMAR,
a municipality,
GEORGE PIERSON,
WILLIAM MANTESTA,
individually and in his official capacity as former police
officer for the City of Miramar,
WILLIAM GUESS,
BROWARD COUNTY SHERIFF OFFICE,
Scott J. Israel, Sheriff, et al.,

                                                                Defendants-Appellees.


                           ________________________

                                 No. 13-14884
                           ________________________

                       D.C. Docket No. 0:11-cv-61607-JIC
                Case: 13-14883       Date Filed: 01/22/2015      Page: 2 of 4


DONALD SPADARO,
as Limited Guardian for Anthony Caravella,

                                                                          Plaintiff-Appellee
                                                                           Cross Appellant,

                                             versus

CITY OF MIRAMAR,
a municipality, et al,

                                                                                  Defendants,

GEORGE PIERSON,
WILLIAM MANTESTA,
individually and in his official capacity as former police
officer for the City of Miramar,

                                                                   Defendants - Appellants
                                                                         Cross Appellees,

WILLIAM GUESS,

                                                                                  Defendant
                                                                             Cross Appellee.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                     (January 22, 2015)

Before HULL and JULIE CARNES, Circuit Judges, and ROTHSTEIN, * District
Judge.

       *
       Honorable Barbara J. Rothstein, United States District Judge for the Western District of
Washington, sitting by designation.


                                               2
               Case: 13-14883     Date Filed: 01/22/2015    Page: 3 of 4




PER CURIAM:

      Plaintiff Donald Spadaro, acting as limited guardian for Anthony Caravella,

brought suit under 42 U.S.C. § 1983 and various state law causes of action against

defendant City of Miramar, Florida, and several defendant police officers. The suit

alleged violation of Caravella’s constitutional rights and Florida law in connection

with Caravella’s 1984 wrongful conviction and incarceration. Relevant to these

appeals, the district court granted summary judgment in favor of defendant City of

Miramar as to plaintiff Spadaro’s § 1983 claim, but denied summary judgment to

defendants George Pierson, William Mantesta, and William Guess as to plaintiff

Spadaro’s § 1983 claim. The case proceeded to trial. Ultimately, the jury returned a

verdict in favor of plaintiff Spadaro against defendants Pierson and Mantesta on

plaintiff’s § 1983 claim, but returned a verdict in favor of defendant Guess on

plaintiff’s § 1983 claim.

      These appeals followed. In case 13-14483, plaintiff Spadaro challenges: (1)

the district court’s grant of summary judgment in favor of defendant City of

Miramar on plaintiff Spadaro’s § 1983 claim and (2) the district court’s grant of

judgment as a matter of law (at the close of the plaintiff’s evidence at trial) in favor

of defendant City of Miramar on plaintiff Spadaro’s state law claim of negligent

retention and supervision. In case 13-14484, defendants Pierson and Mantesta

challenge: (1) the district court’s denial of their defense of qualified immunity to

                                           3
              Case: 13-14883     Date Filed: 01/22/2015    Page: 4 of 4


plaintiff Spadaro’s § 1983 claim; (2) the sufficiency of the evidence supporting the

jury’s verdict against them; (3) whether the district court improperly admitted

certain evidence during the trial; and (4) whether the district court erred in denying

defendants’ motion for new trial based on the introduction of that evidence.

Plaintiff Spadaro cross-appealed, challenging the district court’s grant of summary

judgment in favor of the defendants on his state law RICO claim.

      After review, and with the benefit of oral argument, we find no reversible

error in the rulings of the district court here being appealed. Accordingly, in both

case 13-14483 and case 13-14484, we affirm the final judgments.

      AFFIRMED.




                                          4